Case: 15-30355      Document: 00513338114         Page: 1    Date Filed: 01/11/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 15-30355
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                          January 11, 2016
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,                                                          Clerk


                                                 Plaintiff-Appellee

v.

DONZELL JOSEPH SAMUELS, JR.,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:14-CR-42


Before WIENER, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Following the denial of his motion to suppress evidence obtained during
a search of his residence, Defendant-Appellant Donzell Joseph Samuels, Jr.,
entered a conditional guilty plea to one count of possession of a firearm and
ammunition by a felon. In this appeal, Samuels challenges the denial of his
motion to suppress. On appeal of the denial of a motion to suppress, we review
the district court’s factual findings for clear error and its legal conclusions de


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30355    Document: 00513338114       Page: 2   Date Filed: 01/11/2016


                                 No. 15-30355

novo, viewing the evidence in the light most favorable to the prevailing party.
United States v. Solis, 299 F.3d 420, 435-36 (5th Cir. 2002).
      Samuels first contends that the district court erred in determining that
the search was permissible based on his status as a probationer. He contends
further that the district court erred in finding that the search was lawful based
on his consent and that of his wife at the time, Zeshauntel Taglieri. We need
not reach Samuels’s assertions regarding the propriety of the search based on
his probation because we affirm the denial of his motion to suppress based on
the district court’s finding regarding consent.
      Warrantless searches are per se unreasonable under the Fourth
Amendment, subject to a few specific exceptions. Schneckloth v. Bustamonte,
412 U.S. 218, 219 (1973). “[O]ne of the specifically established exceptions to
the requirements of both a warrant and probable cause is a search that is
conducted pursuant to consent.” Id. When a search is based on consent, the
government has the burden of proving, based on the totality of the
circumstances, that consent was voluntarily given. United States v. Dilley, 480
F.3d 747, 749 (5th Cir. 2007). We have recognized six factors that are relevant
to deciding voluntariness of consent: (1) the voluntariness of the defendant’s
custodial status; (2) the presence of coercive police procedures; (3) the extent
and level of the defendant’s cooperation with the police; (4) the defendant’s
awareness of his right to refuse to consent; (5) the defendant’s education and
intelligence; and (6) the defendant’s belief that no incriminating evidence will
be found. United States v. Jenkins, 46 F.3d 447, 451 (5th Cir. 1995) (internal
quotation marks and citations omitted).
      The district court’s determinations as to the existence and voluntariness
of consent are questions of fact that we review for clear error. Dilley, 480 F.3d
at 749; Solis, 299 F.3d at 436. “A factual finding is not clearly erroneous as



                                       2
    Case: 15-30355     Document: 00513338114      Page: 3   Date Filed: 01/11/2016


                                  No. 15-30355

long as it is plausible in light of the record as a whole.” United States v. Gomez,
623 F.3d 265, 268 (5th Cir. 2010) (internal quotation marks and citation
omitted).
      In this case, it was plausible, based on the record as a whole, for the
district court to find that Taglieri voluntarily allowed the officers to enter the
house, and that thereafter she voluntarily gave her oral and written consent
to search the house, which she lived in and owned, before any search of the
house began. See Solis, 299 F.3d at 436-39. Furthermore, based on the record
as a whole, the district court also did not clearly err in ruling that the search
of the house occurred with Samuels’s voluntary oral consent prior to his
removal from the premises. See id.
      AFFIRMED.




                                        3